Motion to modify the Order of July 13,1962 to provide fpr trial of the issues raised by the counterclaim and to direct that the judgment entered in the Warren County Clerk’s office remain of record pending a final determination Upon a new trial. The judgment shall stand of record pending retrial of the issues on condition that further proceedings for the enforcement thereof be stayed. The case is placed on the General Calendar of the Supreme Court, Warren County, to be tried at such term and before such Justice as this court by further order shall direct. Bergan, P. J., Coon, Reynolds and Taylor, JJ., concur.